Citation Nr: 1112592	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  10-03 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, including as secondary to diabetes mellitus type II (diabetes).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY TO THE BOARD

M. Turner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Hartford, Connecticut.

The Veteran testified before the undersigned Veterans Law Judge at an April 2010 video teleconference hearing.


FINDING OF FACT

Giving the benefit of the doubt to the Veteran, it is at least as likely as not that the Veteran's sleep apnea was caused by his diabetes.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, sleep apnea is proximately due to or the result of his service connected diabetes.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below, the Board finds that no further assistance in developing the facts pertinent to the Veteran's claims is required at this time.  


 Service connection

The Veteran contends that he has sleep apnea that was caused by his service connected diabetes.  The Veteran presently has a 20 percent rating for diabetes, as well as separate evaluations for peripheral neuropathy associated with diabetes.
Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis where a disability is proximately due to, or the result of, a service connected disability.  38 C.F.R. § 3.310(a).  Additionally, any increase in severity of a non-service connected disease or injury that is proximately due to, or the result of, a service connected disability, will be service connected.  38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

In this case, in a letter dated in March 2009, the Veteran's private physician, Dr. R.M., opined that the Veteran's sleep apnea was caused by his diabetes and the weight gain associated with diabetes and the medication to treat diabetes.

The Veteran was afforded a VA examination in November 2009.  At that time, the VA examiner also concluded that the Veteran's sleep apnea was related to his diabetes, citing literature indicating that there was an increased risk of sleep apnea in patients with type 2 diabetes, especially individuals with higher waist circumferences and body mass indices.  

However, in January 2010, the VA examiner wrote an addendum in to his report in which he concluded that it was likely that the Veteran's sleep apnea actually preceded his diagnosis of and treatment for diabetes.  This was based on treatment records from October 2003, which indicated that the Veteran was diagnosed with metabolic syndrome and also a suggestion that he stopped breathing, which was at least as likely as not a symptom of sleep apnea.  Two years later, after a polysomnogram, sleep apnea was confirmed.  Three years after the diagnosis of metabolic syndrome, diabetes was officially diagnosed and the Veteran began treatment.  Thus, the symptoms of both diabetes and sleep apnea were evolving as early as 2003 and the examiner was unable to determine whether or not sleep apnea preceded the metabolic syndrome or vice versa without resort to speculation.  He noted that it was only a matter of time before a patient with metabolic syndrome is diagnosed with diabetes.  The examiner noted that the Veteran was diagnosed with, and began treatment for, diabetes one year after he started treatment for sleep apnea.  For that reason, he concluded that it was more likely that sleep apnea preceded diabetes.

However, in response the Veteran submitted another letter from Dr. R.M. dated in April 2010.  Dr. R.M. wrote that he reviewed the Veteran's lab results from August 2002, after which the Veteran was diagnosed with metabolic syndrome or impaired fasting glucose.  Dr. R.M. opined that, based upon those test results, if the Veteran had been given a 2 hour post-prandial glucose it would have likely indicated occult diabetes.  Additionally,  Dr. R.M. noted that the Veteran's neurologist was of the opinion that the Veteran had undiagnosed diabetes for years before he developed peripheral neuropathy, which was already present before the Veteran was diagnosed with diabetes.  Therefore, he concluded that the Veteran's diabetes preceded his sleep apnea.  

In this case, the evidence is in relative equipoise insofar as both the VA examiner and Dr. R.M. provided reasoned bases for their conclusions about the relative timing of the onset of sleep apnea and diabetes.  Both agreed that if the Veteran's diabetes preceded his sleep apnea, it was likely the cause of his sleep apnea.  In cases in which the evidence is in equipoise, all doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b).  For this reason, service connection for sleep apnea is granted.


ORDER

Service connection for sleep apnea is granted.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


